Per Curiam.
The decision of this case is controlled by that in Olivit Brothers v. Pennsylvania Railroad Co., No. 69 of this present term, otherwise known as the thirteen count case. The controlling facts and principles are the same, the only difference in the situation being that in this case the plaintiffs refused to accept delivery of the property when tendered by the defendant company at the point of destination. As in that case (No. 69) there may be a recovery for some of the shipments.
The judgment below will be reversed and a venire de novo awarded.
For ajffrmmce—Bergen, White, JJ. 2.
For reversal—The Chiee Justice, Garrison, Swayze, Trenchard, Parker, Minturn, Kalisch, Black, Vredenburgh, Terhune, Heppenheimer, Williams, Taylor, JJ. 13.